Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER COMMENT AND REASONS FOR ALLOWANCE

Claims 1-5, 10, and 11 of J. Luo et al., US 16/622,954 (Sep. 26, 2019) are pending and in condition for allowance.  

Withdrawal Claim Objections

Claim objections are withdrawn in view of Applicant’s amendments.  

Withdrawal Claim Rejections - 35 USC § 101

Rejection of claims 6-9 under 35 U.S.C. 101 as directed to non-statutory subject matter because they are drafted in improper form is withdrawn in view of Applicant’s cancellation of these claims.  

Reasons for Allowance

The following is a statement of reasons for the indication of allowable subject matter.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  Claims 1-5, 10, and 11 are free of the art of record and meet the requirements of § 112.  


Z. Li et al., US 2018/0297950 (2018) (“Li”)) and S. Niwa et al., JP 2017149888 (2017) (“Niwa”) are the closest prior art.  An English-language machine translation is attached as the second half of reference JP 2017149888.  Niwa thus consists of 22 total pages (including the English-language machine translation).  Accordingly this Office action references Niwa page numbers in the following format “xx/22”. 

Li discloses an electronic luminescent material of the structural formula (I).  Li at page 1, [0005].  Li discloses example compounds, such as compound 1 below:


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


The Li example compounds all differ from the claimed compounds in at least the ring position and identity of the ketone group and the Li compounds all lack the three fluoro substituents.  Niwa discloses that the compounds of formula (I) exhibit delayed fluorescence.  Niwa at page 2/22; Id. at page 13/22, [0009].  Niwa discloses the following closest example compound of formula (I).  


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


Niwa at page 7/22.  Niwa’s above closest example compound differs from the claimed compounds in that it lacks the three fluoro substituents.  Neither Li nor Niwa provide any disclosure or guidance motivating one of skill in the art to substitute fluoro groups on the phenyl ring so as to arrive at a claimed compound.  MPEP § 2144.09; MPEP § 2143(E), Example 4 (citing Takeda Chem. Indus., Ltd. v. Alphapharm Pty., Ltd., 492 F.3d 1350, 83 USPQ2d 1169 (Fed. Cir. 2007)); see also Takeda Chem. Indus., Ltd. v. Alphapharm Pty., Ltd., 492 F.3d 1350, 1357 (Fed. Cir. 2007) (“[t]hus, in cases involving new chemical compounds, it remains necessary to identify some reason that would have led a chemist to modify a known compound in a particular manner to establish prima facie obviousness of a new claimed compound”).  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622